Form 4-2 (Translation) COVER PAGE Filing Document: SECURITIES REGISTRATION STATEMENT (for NAV Sale) This Securities Registration Statement is Filed Director-General of Kanto Local Finance with: Bureau Filing Date: May 8, 2007 Name of the Registrant: PUTNAM HIGH YIELD ADVANTAGE FUND Name and Official Title of Representative of Charles E. Porter Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Attorney-in-fact: Akihiro Wani Attorney-at-Law Address or Location of Attorney-in-fact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Name of Liaison Contact: Akihiro Wani Attorney-at-Law Place of Liaison Contact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Phone Number: 03-6212-1200 Name of the Fund Making Public Offering or PUTNAM HIGH YIELD ADVANTAGE FUND Sale of Foreign Investment Fund Securities: Type and Aggregate Amount of Foreign Up to 300 million Class M Shares Investment Fund Securities to be Publicly Up to the total amount obtained by aggregating Offered or Sold: the respective net asset value per Class M Share in respect of 300 million Class M Shares (The maximum amount expected to be sold is 1,911 million U.S. dollars (¥226,339 million)) Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00¥118.44 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on February 28, 2007. Note 2: The maximum amount expected to be sold is an amount calculated by multiplying the net asset value per Class M Share as of the end of February, 2007 (U.S.$6.37 by 300 million Class M Shares for convenience. A07495005/0.15/24 Apr 2007 (Translation) Places where a copy of this Securities Not applicable. Registration Statement is available for Public Inspection: PART I. INFORMATION CONCERNING SECURITIES (1) NAME OF FUND: PUTNAM HIGH YIELD ADVANTAGE FUND (hereinafter referred to as the "Fund") (2) TYPE, ETC. OF FOREIGN INVESTMENT FUND SECURITIES: Six classes of shares (Class A shares, Class B shares, Class C shares, Class M shares, Class R shares and Class Y shares). Registered shares without par value. In Japan, only Class M shares (hereinafter referred to as the "Shares") are publicly offered. No rating has been acquired. The fund assets may be increased by additional subscription. (3) TOTAL AMOUNT OF OFFERING PRICE: Up to the total amount obtained by aggregating the respective net asset value per Share in respect of 300 million Shares (The maximum amount expected to be sold is 1,911 million U.S. dollars (¥226,339 million). Note 1: The maximum amount expected to be sold is an amount calculated, for convenience, by multiplying the net asset value per Share as of February 28, 2007 ($6.37) by the number of Shares to be offered (300 million). Note 2: Dollar amount is translated, for convenience, at the rate of $1.00¥118.44 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on February 28, 2007). The same exchange rate applies hereinafter. Note 3: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, translation into yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. (4) ISSUE PRICE: The Net Asset Value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund. Note: A "Fund Business Day" means a day on which the New York Stock Exchange is open for business. (5) SALES CHARGE: Sales charge (in Japan) is 3.25% (3.4125% inclusive of 5% Japanese consumption tax) of the Subscription Amount. (6) MINIMUM AMOUNT OR NUMBER OF SHARES FOR SUBSCRIPTION: Shares may be purchased in a minimum amount of 100 shares and in integral multiples of 10 shares. 1 (7) PERIOD FOR SUBSCRIPTION: From: May 9, 2007 (Wednesday) To: May 8, 2008 (Thursday) Provided that the subscription is handled only on a Fund Business Day and a business day when securities companies are open for business in Japan. (8) SALES FOR SUBSCRIPTION: Mitsubishi UFJ Securities Co., Ltd. (hereinafter referred to as "MUS" or the "Distributor") 4-1, Marunouchi 2-chome, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned securities company. (9) DATE OF PAYMENT: Investors shall pay the Issue Price and Sales Charge to MUS within 4 business days in Japan from the day when MUS confirms the execution of the order (the "Trade Day"). The total issue price will be transferred by MUS to the account of the Fund at Putnam Fiduciary Trust Company, the transfer agent, within 4 Fund Business Days (hereinafter referred to as "Payment Date") from (and including) the Application Day. (10) PLACE OF PAYMENT: Mitsubishi UFJ Securities Co., Ltd. (11) MATTERS REGARDING TRANSFER INSTITUTION: Not applicable. (12) MISCELLANEOUS: A. ADVANCES ON SUBSCRIPTION: Not applicable. B. OUTLINE OF UNDERWRITING, ETC.: (a) MUS (formerly, Kokusai Securities Co., Ltd.) has entered into an agreement dated 10th September, 1996 with Putnam Retail Management Limited Partnership in connection with the sale and repurchase of the Shares in Japan, and has undertaken to make a public offering of Shares. (b) During the offering period, MUS will execute or forward purchase orders and repurchase requests for the Shares received directly or indirectly through other distributor or Sales Handling Companies (together with MUS, hereinafter referred to as the "Sales Handling Companies") to the Fund. Note: The "Sales Handling Company" shall mean an intermediary securities company or intermediary registered financial institution that enters into an agreement concerning the 2 brokerage business of Fund Shares with the Distributor to engage in the business of forwarding investor's applications for subscription and requests for repurchase of Fund Shares to the Distributor, and in the business of handling the services concerning acceptance of investors' subscription moneys and the services concerning payments of the repurchase proceeds to the investors and other services. (c) The Fund has appointed MUS as the Agent Company in Japan. Note: "The Agent Company" shall mean an agent company which, under a contract made with a foreign issuer of investment securities, makes public the net asset value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers Association ("JSDA") and distributor or Sales Handling Companies rendering such other services. C. Method of Subscription: Investors who subscribe for Shares shall enter into an agreement with the Handling Company concerning the foreign securities transactions. For this purpose, the Distributor or the Sales Handling Company shall deliver to investors an Agreement of Foreign Securities Transactions Account and other prescribed agreements (hereinafter referred to as the "Account Agreement") and investors shall submit to the Distributor or Sales Handling Company an Application for Opening of Transactions Account opened in accordance with Account Agreement. The subscription amount shall be paid in yen in principal, and the exchange rate between Dollars and Yen shall be determined by the Distributor or the Sales Handling Company based upon the foreign exchange rate on the Tokyo foreign exchange market as of the Trade Day for each application. The subscription amount shall be paid in dollars to the account of the Fund with Putnam Fiduciary Trust Company as transfer agent for the Fund by MUS on the Payment Date. D. Past Performance: The performance information below gives some indication of the risks and rewards associated with an investment in the Fund and why a long-term investment horizon is important. The bar chart shows calendar year returns and the average total return over the past ten years for the Funds Class M shares. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Calendar Year Total Returns for Class M Shares 3 In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 9.98% to $1,100. In the funds worst calendar quarter during this period (Q3 98), a $1,000 investment would have declined 12.04% to $880. Average annual total returns (for periods ending 12/31/2006) Past 1 year Past 5 years Past 10 years Class M 11.68% 10.00% 4.99% JP Morgan Developed High Yield Index 11.58% 10.61% 6.77% Unlike the bar chart, this performance information reflects the impact of sales charges. Class M share performance reflects the current maximum initial sales charge. The Funds performance for portions of the period benefited from Putnam Investments agreement to limit the Funds expenses. The Fund's performance is compared to the JP Morgan Developed High Yield Index, an unmanaged index of high-yield fixed-income securities issued in developed countries. E. Fees and Expenses: This table summarizes the fees and expenses investors may pay if they invest in the Fund. Expenses are based on the Funds last fiscal year. Shareholder Fees (fees paid directly from investors investment) Class M Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) 3.25%/3.4125%* Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption NONE** proceeds, whichever is lower) Maximum Redemption Fee (as a percentage of total redemption proceeds) 1.00%*** * A 3.25% (3.4125% inclusive of 5% Japanese consumption tax) sales charge shall be applicable in Japan. 4 * * A deferred sales charge of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge outside of Japan. *** A 1.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. (Redemption fees will not apply to redemptions from omnibus accounts in which Japanese shareholders invest.) Annual Fund Operating Expenses (expenses that are deducted from fund assets) The Fund pays ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as Total Annual Operating Expenses. The table below shows the Funds annual operating expenses for class M shares for the fiscal year ended November 30, 2006. Total Annual Fund Management Distribution Other Operating Fee (12b-1) Fee Expenses****^ Expenses**** Class M 0.66% 0.50% 0.14% 1.30% **** Actual other expenses and total annual fund operating expenses were lower due to a onetime expense reimbursement from Putnam Investments as described in the notes to the financial highlights. ^ Includes estimated expenses attributable to the Fund's investment in Putnam Prime Money Market Fund that the Fund bears indirectly. F. Example: Sales charge plus annual operating expenses on $10,000 investment over time: The example translates the expenses shown in the preceding table into dollar amounts. By doing this, investors can more easily compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that investors invest $10,000 in the Fund for the time periods shown and then redeem all the investors' shares at the end of those periods. It also assumes a 5% return on investors investment each year and that the Funds operating expenses remain the same. The example is hypothetical; actual costs and returns may be higher or lower. 1 year 3 years 5 years 10 years Class M $453 $724 $1,015 $1,842 G. Offerings other than in Japan: Shares are simultaneously offered in the United States of America. 5 PART II. INFORMATION CONCERNING THE FUND I DESCRIPTION OF THE FUND 1 NATURE OF THE FUND (1) Objective and Basic Nature of the Fund: A. Name of the Fund: Putnam High Yield Advantage Fund (the "Fund") B. Purpose of the Fund: The purpose of the Fund is to provide investors a managed investment primarily in securities, debt instruments and other instruments and rights of a financial character. C. Form of the Fund: Putnam High Yield Advantage Fund is a Massachusetts business trust organized on January 13, 1986. A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Fund is an open-end, diversified management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Only the Fund's class M shares are currently offered in Japan. The Fund may also offer other classes of shares with different sales charges and expenses. Because of these different sales charges and expenses, the investment performance of the classes will vary. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. The Fund has voluntarily undertaken to hold a shareholder meeting at which the Board of Trustees would be elected at least every five years beginning in 2004. The Fund is a "diversified" investment company under the Investment Company Act of 1940. This means that with respect to 75% of its total assets, the Fund may not invest 6 more than 5% of its total assets in the securities of any one issuer (except U.S. government securities and securities issued by other investment companies). The remaining 25% of its total assets is not subject to this restriction. To the extent the Fund invests a significant portion of its assets in the securities of a particular issuer, it will be subject to an increased risk of loss if the market value of such issuer's securities declines. If a shareholder owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may redeem a shareholders shares without the shareholders permission and send the shareholder the proceeds. To the extent permitted by applicable law, the Fund may also redeem shares if a shareholder owns more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future shareholders. D. Goal of the Fund: The Fund seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. E. Main Investment Strategies - Lower-rated Bonds: The Fund invests mainly in bonds that: -are obligations of U.S. companies -are below investment-grade in quality and -have intermediate to long-term maturities (three years or longer). Under normal circumstances, the Fund invests at least 80% of the Funds net assets in securities rated below investment grade. F. Main Risks: The main risks that could adversely affect the value of the Fund's shares and the total return on investors' investment include: -The risk that the issuers of the Funds investments will not make, or will be perceived as unlikely to make timely payments of interest and principal. Because the Fund invests significantly in below-investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the Fund. -The risk that movements in financial markets will adversely affect the value of the Fund's investments. This risk includes interest rate risk, which means that the prices of the Fund's investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. Investors can lose money by investing in the Fund. The Fund may not achieve its goal, and is not intended as a complete investment program. An investment in the Fund is 7 not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. G. Investor Profile: This Fund is designed for investors seeking high current income and who are willing to take on a higher risk to principal that is inherent in investing in lower-rated bonds. The Fund discourages short-term trading activity. It should not be the sole investment for investors. However, the Fund may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. (2) Structure of the Fund: A. Structure of the Fund 8 * Effective January 1, 2007, the Fund retained State Street Bank and Trust Company as its custodian. Putnam Fiduciary Trust Company, the Funds previous custodian, is managing the transfer of the Funds assets and will remain custodian with respect to the Fund assets until the assets are transferred. This transfer is expected to be completed during the first half of 2007. 9 Role of the Investment Management Company and the Related Companies of the Fund and Summary of the agreements, etc. Name Role in the management Summary of the agreement, etc. of the Fund Putnam Investment Investment Management The Investment Management Company has Management, LLC Company entered into the Management Contract with the Fund as of March 20, 1997, under which it provides the Fund with the investment management services and investment advisory services in relation to the Funds assets. Putnam Investments Sub-Investment Management The Sub-Investment Management Company Limited Company has entered into the Sub-Management Contract with the Investment Management Company as of September 13, 2004, as amended December 30, 2006, under which it manages a separate portion of the assets of the Fund as determined by the Investment Management Company from time to time and, subject to the supervision of the Investment Management Company, it is responsible for making investment decisions for the portion of the assets of the Fund that it manages. State Street Bank and Custodian (Note) The Custodian has entered into the Master Trust Company Custodian Agreement with the Fund as of January 1, 2007, which sets out that the Custodian serves as a custodian of the Funds assets. The Custodian has entered into the Master Sub-Accounting Services Agreement dated January 1, 2007 with Putnam Investment Management, LLC. Putnam Fiduciary Trust Custodian (Note) The Custodian has entered into the Custodian Company Agreement with the Fund as of May 3, 1991, as amended and restated February 10, 2006, under which it serves as a custodian of the Funds assets. Investor Servicing Agent The Investor Servicing Agent has entered into the Investor Servicing Agreement with the Fund as of June 3, 1991, as amended January 1, 2005, under which it provides all services required by the Fund in connection with the establishment, maintenance and recording of shareholder accounts, including without limitation all related tax and other reporting requirements, and the implementation of investment and redemption arrangements offered in connection with the sale of the 10 Funds shares. Putnam Retail Principal Underwriter The Principal Underwriter has entered into the Management Limited Distribution Agreement with the Fund as of Partnership May 6, 1994, as amended June 10, 2005, under which the Principal Underwriter has the right, as principal, to sell shares of the Fund and acts as agent for the Fund in connection with the repurchase of shares by the Fund. Mitsubishi UFJ Distributor in Japan The Distributor in Japan has entered into the Securities, Co., Ltd. Japan Dealer Sales Contract with the Principal Underwriter in respect of Class M Shares of the Fund as of September 10, 1996, under which it forwards sales and repurchase orders in Japan to the Principal Underwriter. Agent Securities Company The Agent Securities Company has entered into the Agent Securities Company Agreement with the Fund in respect of Class M Shares of the Fund as of August 23, 1996, under which it distributes prospectus, makes public in Japan the daily net asset value per share of the Fund, and distributes any documents required to be prepared in accordance with the applicable laws and regulations of Japan. (Note) Effective January 1, 2007, the Fund retained State Street Bank and Trust Company as its custodian. Putnam Fiduciary Trust Company, the Funds previous custodian, is managing the transfer of the Funds assets and will remain custodian with respect to the Fund assets until the assets are transferred. This transfer is expected to be completed during the first half of 2007. B. Trustees: The Funds Trustees are responsible for generally overseeing the conduct of Fund business. The Agreement and Declaration of Trust provides that they shall have all powers necessary or convenient to carry out that responsibility. The number of Trustees is fixed by the Trustees and may not be less than three. A Trustee may be elected either by the Trustees or by the shareholders. At any meeting called for the purpose, a Trustee may be removed by vote of two-thirds of the outstanding shares of the Fund. Each Trustee elected by the Trustees or the shareholders shall serve until he or she retires, resigns, is removed, or dies or until the next meeting of shareholders called for the purpose of electing Trustees and until the election and qualification of his or her successor. The Trustees of the Fund are authorized by the Agreement and Declaration of Trust to issue shares of the Fund in one or more series, each series being preferred over all other series in respect of the assets allocated to that series. The Trustees may, without shareholder approval, divide the shares of any series into two or more classes, with such preferences and special or relative rights and privileges as the Trustees may determine. 11 Under the Agreement and Declaration of Trust, the shareholders shall have power, as and to the extent provided therein, to vote only (i) for the election of Trustees, to the extent provided therein (ii) for the removal of Trustees, to the extent provided therein (iii) with respect to any investment manager, to the extent provided therein (iv) with respect to certain termination of the Trust, to the extent provided therein (v) with respect to any amendments of the Agreement and Declaration of Trust, (vi) to the same extent as the stockholders of a Massachusetts business corporation as to whether or not a court action, proceeding, or claim should or should not be brought or maintained derivatively or as a class action on behalf of the Fund or the shareholders, and (vii) with respect to such additional matters relating to the Fund as may be required by the Agreement and Declaration of Trust, the Bylaws of the Fund, or any registration of the Fund with the Securities and Exchange Commission (or any successor agency) or any state, or as the Trustees may consider necessary or desirable. Certain of the foregoing actions may, in addition, be taken by the Trustees without vote of the shareholders of the Fund. On any matter submitted to a vote of shareholders, all shares of the Fund then entitled to vote are voted in the aggregate as a single class without regard to series or classes of shares, except (1) when required by the 1940 Act, as amended, or when the Trustees shall have determined that the matter affects one or more series or classes of shares materially differently, shares are voted by individual series or class; and (2) when the Trustees have determined that the matter affects the interests of one or more series or classes, then only shareholders of such series or classes are entitled to vote thereon. There is no cumulative voting. Meetings of shareholders may be called by the Trustees or when requested in writing by the holder or holders of at least one-tenth of the outstanding shares entitled to vote at the meeting. Written notice of any meeting of shareholders must be given by mailing the notice at least seven days before the meeting. Thirty percent of shares entitled to vote on a particular matter shall be a quorum for the transaction of business on that matter at a shareholders' meeting, except that, where any provision of law or of the Agreement and Declaration of Trust permits or requires that holders of any series or class vote as an individual series or class, then thirty percent of the aggregate number of shares of that series or class entitled to vote are necessary to constitute a quorum for the transaction of business by that series or class. For the purpose of determining the shareholders of any class or series of shares who are entitled to vote or act at any meeting, or who are entitled to receive payment of any dividend or other distribution, the Trustees are authorized to fix record dates, which may not be more then 90 days before the date of any meeting of shareholders or more than 60 days before the date of payment of any dividend or other distribution. The Trustees are authorized by the Agreement and Declaration of Trust to adopt Bylaws not inconsistent with the Agreement and Declaration of Trust providing for the conduct of the business of the Fund. The Bylaws contemplate that the Trustees shall elect a Chairman of the Trustees, the President, the Treasurer, and the Clerk of the Fund, and that other officers, if any, may be elected or appointed by the Trustees at any time. The Bylaws may be amended or repealed, in whole or in part, by a majority 12 of the Trustees then in office at any meeting of the Trustees, or by one or more writings signed by such a majority. Regular meetings of the Trustees may be held without call or notice at such places and at such times as the Trustees may from time to time determine. It shall be sufficient notice to a Trustee of a special meeting to send notice by mail at least forty-eight hours or by telegram at least twenty-four hours before the meeting or to give notice to him or her in person or by telephone at least twenty-four hours before the meeting. At any meeting of Trustees, a majority of the Trustees then in office shall constitute a quorum. Except as otherwise provided in the Agreement and Declaration of Trust or Bylaws, any action to be taken by the Trustees may be taken by a majority of the Trustees present at a meeting (a quorum being present), or by written consents of a majority of the Trustees then in office. Subject to a favorable majority shareholder vote (as defined in the Agreement and Declaration of Trust), the Trustees may contract for exclusive or nonexclusive advisory and/or management services with any corporation, trust, association, or other organization. The Agreement and Declaration of Trust contains provisions for the indemnification of Trustees, officers, and shareholders of the Fund under the circumstances and on the terms specified therein. The Trust may be terminated at any time by vote of shareholders holding at least two-thirds of the shares entitled to vote or by the trustees by written notice to the shareholders. Any series of shares may be terminated at any time by vote of shareholders holding at least two-thirds of the shares of such series entitled to vote or by the Trustees by written notice to the shareholders of such series. The foregoing is a general summary of certain provisions of the Agreement and Declaration of Trust and Bylaws of the Fund, and is qualified in its entirety by reference to each of those documents. Changes of Trustees and Officers : Trustees may be removed or replaced by, among other things, a resolution adopted by a vote of two-thirds of the outstanding shares at a meeting called for the purpose. In the event of vacancy, the remaining Trustees may fill such vacancy by appointing for the remaining term of the predecessor Trustee such other person as they in their discretion shall see fit. The Trustees may add to their number as they consider appropriate. The Trustees may elect and remove officers as they consider appropriate. Amendment to the Agreement and Declaration of Trust : Generally, shareholder approval is required to amend the Agreement and Declaration of Trust, except for certain matters such as change of name, curing any ambiguity or curing, correcting or supplementing any defective or inconsistent provision. C. Putnam Investment Management, LLC (Investment Management Company) (a) Law of Place of Incorporation 13 Putnam Investment Management, LLC is a limited liability company organized under the laws of the State of Delaware. Its investment advisory business is regulated under the Investment Advisers Act of 1940. Under the Investment Advisers Act of 1940, an investment adviser means, with certain exceptions, any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as part of a regular business, issues analyses or reports concerning securities. Investment advisers under the Act generally may not conduct their business unless they are registered with the SEC. (b) Outline of the Supervisory Authority The Investment Management Company is registered as an investment adviser under the Investment Advisers Act of 1940. (c) Purpose of the Company The Investment Management Companys sole business is investment management, which includes the buying, selling, exchanging and trading of securities of all descriptions on behalf of mutual funds in any part of the world. (d) History of the Company The Investment Management Company is one of America's oldest and largest money management firms. Investment Management Companys staff of experienced portfolio managers and research analysts selects securities and constantly supervises the Funds portfolio. By pooling an investor's money with that of other investors, a greater variety of securities can be purchased than would be the case individually: the resulting diversification helps reduce investment risk. The Investment Management Company has been managing mutual funds since 1937. Today, the firm serves as the Investment Management Company for the funds in the Putnam Family, with nearly $119 billion (¥14,094 billion) in assets in over 10 million shareholder accounts as of February 28, 2007. An affiliate, The Putnam Advisory Company, LLC, manages domestic and foreign institutional accounts and mutual funds, including the accounts of many Fortune 500 companies. Another affiliate, Putnam Investments Limited, provides a full range of international investment advisory services to institutional and retail clients. Another affiliate, Putnam Fiduciary Trust Company, provides investment advice to institutional clients under its banking and fiduciary powers as well as shareholder and custody services to the Putnam Funds. Total assets under management by Putnam entities, including the Investment Management Company, are over $186.79 billion (¥22,123 billion) as of February 28, 2007. Putnam Investment Management, LLC, Putnam Investments Limited, Putnam Retail Management, Limited Partnership and Putnam Fiduciary Trust Company are subsidiaries of Putnam, LLC, which is located at One Post Office Square, 14 Boston, Massachusetts 02109. Putnam, LLC, which generally conducts business under the name Putnam Investments, is a wholly owned subsidiary of Putnam Investments Trust, a holding company that except for a minority stake owned by employees, is owned by Marsh & McLennan Companies, Inc., a publicly-owned holding company whose principal businesses are international insurance and reinsurance brokerage, employee benefit consulting and investment management. (e) Amount of Capital Stock (as of February 28, 2007) (i) Amount of Capital: $22,492,788 * * This reflects the intercompany receivable amount at 2/28/07. Putnam Investment Management eliminates all intercompany accounts at year-end, but not for a normal monthly closing. As a result, there was a zero balance at 12/31/06 and an $80.7 million balance at 2/28 which gets offset to equity and any intercompany payables. (ii) Number of authorized shares of capital stock: Not applicable. (iii) Number of outstanding shares of capital stock: Not applicable. (iv) Amount of capital (for the purposes of this Item, "Amount of Capital" means total stockholders' equity for the past five years): Amount of Capital Year (Total Stockholders' Equity in Thousands) End of 2002 $ 138,739,094 End of 2003 $ 144,486,036 End of 2004+ $ (9,155,466) End of 2005 $ 73,231,356 End of 2006 $ 70,594,104 + During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with the Parent and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (f) Structure of the Management of the Company The Investment Management Company is a limited liability company formed under the laws of the State of Delaware. Putnam, LLC, the sole Member of the Investment Management Company, manages and conducts the property, business and affairs of the Investment Management Company. 15 Each Fund advised by the Investment Management Company is managed by one or more teams of portfolio managers. These teams, in coordination with analysts who research specific securities, and other members of the relevant investment group (in the case of the Fund, the Investment Management Company's Core Fixed-Income High Yield Team), provide a continuous investment program for the Fund and place all orders for the purchase and sale of portfolio securities. The investment performance and portfolio of each Fund is overseen by its Board of Trustees, a majority of whom are not affiliated with the Investment Management Company. The Trustees meet 11 times a year and review the performance of each fund with its manager at least quarterly. In selecting portfolio securities for the Fund, the Investment Management Company looks for high yield bonds that represent attractive values based on careful issue-by-issue credit analysis and hundreds of onsite visits and other contacts with issuers every year. The Investment Management Company is one of the larger managers of high yield debt securities in the United States. The Investment Management Companys Core Fixed-Income High Yield Team manages the Funds portfolio. (g) Information concerning Major Shareholders As of February 28, 2007, all the outstanding interests in the Investment Management Company were owned by Putnam, LLC located at One Post Office Square, Boston, Massachusetts 02109. 2 INVESTMENT POLICY (1) Basic Policy for Investment: Any investment carries with it some level of risk that generally reflects its potential for reward. The Investment Management Company pursues the Funds goal by investing mainly in lower-rated bonds. The Investment Management Company will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. Alternative strategies : Under normal market conditions, the Investment Management Company keeps the Funds portfolio fully invested, with minimal cash holdings. However, at times the Investment Management Company may judge that market conditions make pursuing the Funds usual investment strategies inconsistent with the best interests of its shareholders. The Investment Management Company then may temporarily use alternative strategies that are mainly designed to limit losses. However, the Investment Management Company may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the Fund to miss out on investment opportunities, and may prevent the Fund from achieving its goal. 16 Changes in policies : The Trustees may change the Fund's goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. (2) Objectives of Investment: Non-U.S. investments: The Investment Management Company may invest in securities of non-U.S. issuers. Non-U.S. investments involve certain special risks. For example, their values may decline in response to changes in currency exchange rates, unfavorable political and legal developments, unreliable or untimely information, and economic and financial instability. In addition, the liquidity of these investments may be more limited than for most U.S. investments, which means the Investment Management Company may at times be unable to sell them at desirable prices. Non-U.S. settlement procedures may also involve additional risks. These risks are generally greater in the case of developing (also known as emerging) markets, which typically have less developed legal and financial systems. Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in non-U.S. currencies, investments in U.S. companies that are traded in non-U.S. markets, or investments in U.S. companies that have significant non-U.S. operations. Derivatives: The Investment Management Company may engage in a variety of transactions involving derivatives, such as futures, options and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. The Investment Management Company may make use of "short" derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. The Investment Management Company may use derivatives both for hedging and non-hedging purposes. For example, it may use derivatives to increase or decrease the Funds exposure to long- or short-term interest rates (in the United States or abroad) or as a substitute for a direct investment in the securities of one or more issuers. However, the Investment Management Company may also choose not to use derivatives, based on their evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on the Investment Management Companys ability to manage these sophisticated instruments. Some derivatives are "leveraged," which means that they provide the Fund with investment exposure greater than the value of the Fund's investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the Fund. The risk of loss from a short derivatives position is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. 17 Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Illiquid investments: The Investment Management Company may invest up to 15% of the Funds assets in illiquid investments, which may be considered speculative. Illiquid investments are investments that may be difficult to sell. The sale of many of these investments is limited by law. The Investment Management Company may not be able to sell the Funds illiquid investments when the Investment Management Company considers it desirable to do so or the Investment Management Company may be able to sell them only at less than their market value. Other investments: In addition to the main investment strategies described above, the Investment Management Company may make other investments, such as investments in asset-backed, hybrid and structured bonds and notes, preferred securities that would be characterized as debt securities under applicable accounting standards and tax laws, and assignments of and participations in fixed and floating rate loans. The Fund may also loan its portfolio securities to earn additional income. (3) Structure of the Management: THE FUNDS TRUSTEES A shareholder of the Fund has certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of the Funds business and represents the interests of Putnam fund shareholders. The Putnam Funds Board of Trustees includes Trustees who are elected by shareholder vote at least once every five years and at least 75% of whom are independent (not an officer of the fund or affiliated with Putnam Management). The Trustees periodically review the Funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services and the overall level of the Funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff and auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the Funds Trustees Address correspondence to: The Putnam Fund Trustees One Post Office Square Boston, MA 02109 THE FUNDS INVESTMENT MANAGER 18 The Trustees have retained Putnam Management to be the Funds investment manager, responsible for making investment decisions for the Fund and managing the Funds other affairs and business. Putnam Management has retained its affiliate, Putnam Investments Limited ("PIL"), to manage a separate portion of the assets of the Fund. Subject to the supervision of Putnam Management, PIL, which provides a full range of international investment advisory services to institutional and retail clients, is responsible for making investment decisions for the portion of the assets of the Fund that it manages. PIL's address is Cassini House, 57-59 St James's Street, London, England, SW1A 1LD. Investment management team. Putnam's investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the Core Fixed-Income High-Yield Team manage the Fund's investments. The names of all team members can be found at www.putnam.com. The team members identified as the Fund's Portfolio Leader and Portfolio Members coordinate the team's efforts related to the Fund and are primarily responsible for the day-to-day management of the Fund's portfolio. In addition to these individuals, the team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for the Fund. The principal managers of the Fund Portfolio Leader Joined Fund Employer Positions Over Past Five Years Paul Scanlon 2002 Putnam Management Team Leader, Core Fixed-Income 1999-Present High-Yield Team Portfolio Members Joined Fund Employer Positions Over Past Five Years Robert Salvin 2005 Putnam Management Portfolio Manager, Core Fixed- 2000-Present Income High-Yield Team Norman Boucher 2005 Putnam Investments Portfolio Manager, Core Fixed- (also served from Limited Income High-Yield Team 2002-2004) 1998-Present Other Putnam funds managed by the Funds Portfolio Leader and Portfolio Members. As of the Fund's fiscal year-end, Paul Scanlon was also a Portfolio Leader of Putnam High Yield Trust and Putnam Floating Rate Income Fund and a Portfolio Member of Putnam Diversified Income Trust, Putnam Premier Income Trust and Putnam Master Intermediate Income Trust. Norman Boucher was also a Portfolio Member of Putnam High Yield Trust. Robert Salvin was also a Portfolio Leader of Putnam High Income Securities Fund and a Portfolio Member of Putnam High Yield Trust and Putnam Convertible Income-Growth Trust. Paul Scanlon, Norman Boucher and Robert Salvin may also manage other accounts and variable trust funds managed by Putnam Management or an affiliate. 19 Changes in the Fund's Portfolio Leader and Portfolio Members. During the fiscal year ended November 30, 2006, Portfolio Member Geoffrey Kelly left the Funds management team. Other individuals who have served as Portfolio Leader of the Fund since May 2002, when Putnam Management introduced this designation, include Stephen Peacher (May 2002 March 2005). Fund ownership. The following table shows the dollar ranges of shares of the Fund and all of the Putnam Funds owned by the professionals listed above at the end of the Fund's last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. Fund Portfolio Leader and Portfolio Members ● Assets in the fund o Total assets in all Putnam funds Year $0 $1- $10,001- $50,001- $100,001- $500,001- $1,000,001 $10,000 $50,000 $100,000 $500,000 $1,000,000 and over Paul 2006 ● o Scanlon Portfolio 2005 ● o Leader Norman 2006 ● o Boucher Portfolio 2005 ● o Member Robert 2006 ● o Salvin Portfolio 2005 ● o Member Other Accounts Managed by the Funds Portfolio Managers The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the Funds Portfolio Leader and Portfolio Members managed as of the Funds fiscal year-end. The other accounts may include accounts for which the individual was not designated as a portfolio member. Unless noted, none of the other accounts pays a fee based on the accounts performance. 20 Other accounts (including separate accounts, managed Other accounts that pool account programs and single- Portfolio Leader or Other SEC-registered open- assets from more than one sponsor defined contribution Member end and closed-end funds client plan offerings) Number of Assets Number of Assets Number of Assets accounts accounts accounts Paul Scanlon 13 $9,060,000,000 7 $495,400,000 7 $439,500,000 Norman Boucher 8 $3,263,500,000 3 $28,200,000 4 $221,600,000 Robert Salvin 9 $3,987,500,000 3 $28,200,000 4 $221,900,000 Investment in the Fund by Putnam employees and the Trustees. As of November 30, 2006, all of the Trustees on the Board of Trustees of the Putnam funds owned fund shares. The table shows the approximate value of investments in the Fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amount include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Fund All Putnam funds Trustees $130,000 $93,000,000 Putnam employees $1,963,000 $437,000,000 The following table shows how much the members of Putnam's Executive Board have invested in the Putnam funds (in dollar ranges). Information shown is as of the end of the Funds last two fiscal years. 21 Putnam fund ownership by Putnam Executive Board Year $1- $10,001- $50,001- $100,001- $500,001- $1,000,001 $0 $10,000 $50,000 $100,000 $500,000 $1,000,000 and over Philippe Bibi 2006 * Chief Technology Officer 2005 * Joshua H. Brooks 2006 * Deputy Head of Investments 2005 * William Connolly 2006 * Head of Retail Management 2005 * Kevin M. Cronin 2006 * Head of Investments 2005 * Charles E. Haldeman Jr. 2006 * President and CEO 2005 * Amrit Kanwal 2006 * Chief Financial Officer 2005 * Steven D. Krichmar 2006 * Chief of Operations 2005 * Francis J. McNamara, III 2006 * General Counsel 2005 * Jeffrey Peters 2006 * Head of International N/A * Business Richard S. Robie, III 2006 * Chief Administrative Officer 2005 * Edward T. Shadek 2006 * Deputy Head of Investments 2005 * Sandra Whiston 2006 * Head of Institutional 2005 * Management N/A indicates the individual was not a member of Putnams Executive Board as of November 30, 2005. Compensation of investment professionals. Putnam Management believes that its investment management teams should be compensated primarily based on their success in helping investors achieve their goals. The portion of Putnam Investments' total incentive compensation pool that is available to Putnam Management's Investment Division is based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time. The peer group for the fund, High Current Yield Funds, is its broad investment category as determined by Lipper Inc. The portion of the incentive compensation pool available to the investment management team varies based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time on a before-tax basis. 22 □ Consistent performance means being above median over one year. □ Dependable performance means not being in the 4th quartile of the peer group over one, three or five years. □ Superior performance (which is the largest component of Putnam Management's incentive compensation program) means being in the top third of the peer group over three and five years. In determining an investment management team's portion of the incentive compensation pool and allocating that portion to individual team members, Putnam Management retains discretion to reward or penalize teams or individuals, including the Funds Portfolio Leader and Portfolio Members, as it deems appropriate, based on other factors. The size of the overall incentive compensation pool each year is determined by Putnam Management's parent company, Marsh & McLennan Companies, Inc., and depends in large part on Putnam's profitability for the year, which is influenced by assets under management. Incentive compensation is generally paid as cash bonuses, but a portion of incentive compensation may instead be paid as grants of restricted stock, options or other forms of compensation, based on the factors described above. In addition to incentive compensation, investment team members receive annual salaries that are typically based on seniority and experience. Incentive compensation generally represents at least 70% of the total compensation paid to investment team members. In selecting portfolio securities for the Fund, the Investment Management Company looks for high yield bonds that represent attractive values based on careful issue-by-issue credit analysis and hundreds of onsite visits and other contacts with issuers every year. (4) Distribution Policy: The Fund normally distributes any net investment income monthly and any net realized capital gains annually. The Fund normally pays a distribution to Japanese investors by the end of each month by the Distributor or the Sales Handling Companies, provided, however, the distribution may be paid, if at all, at the beginning of the next month. (5) Restrictions on Investment: Except for the policies designated as fundamental below, the investment policies described in this document are not fundamental policies. The Trustees may change any non-fundamental policy without shareholders' approval. As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities, the Fund may not and will not: A. Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. Note: So long as shares of the Fund are being offered for sale by the Fund in Japan, the Fund may not borrow money in excess of 10% of the value of its total assets. 23 B. Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under federal securities laws. C. Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. D. Purchase or sell commodities or commodity contracts, except that the Fund may purchase and sell financial futures contracts and options and may enter into foreign exchange contracts and other financial transactions not involving physical commodities. E. Make loans, except by purchase of debt obligations in which the Fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. F. With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the Fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. G. With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. H. Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the Funds total assets would be invested in any one industry. I. Issue any class of securities which is senior to the Funds shares of beneficial interest, except for permitted borrowings. The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the Fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding Fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding Fund shares are represented at the meeting in person or by proxy. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval. (1) The Fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Fund (or the person designated by the Trustees of the Fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the Fund's net assets (taken at current value) would then be invested in securities described in (a), (b) and (c). 24 The Fund has undertaken to the Japanese Securities Dealers Association, so long as shares of the Fund are being offered for sale by the Fund in Japan, that the Fund will not: A. invest more than 15% of its net assets in securities that are not traded on an official stock exchange or other regulated market, including, without limitation, the National Association of Securities Dealers Quotation System (this restriction shall not be applicable to bonds determined by the Investment Management Company to be liquid and for which a market price (including a dealer quotation) is generally obtainable or determinable); B. borrow money in excess of 10% of the value of its total assets; C. make short sales of securities in excess of the Funds net asset value; and D. together with other mutual funds managed by the Investment Management Company, acquire more than 50% of the outstanding voting securities of any issuer. If the undertaking is violated, the Fund will, promptly after discovery, take such action as may be necessary to cause the violation to cease, which shall be the only obligation of the Fund and the only remedy in respect of the violation. This undertaking will remain in effect as long as shares of the Fund are qualified for offer or sale in Japan and such undertaking is required by the Japanese Securities Dealers Association as a condition of such qualification. Also in connection with the Fund's offering of its shares in Japan, the Fund has adopted the following non-fundamental investment restriction: The Fund will not invest in equity securities or warrants except that the Fund may invest in or hold preferred securities if and to the extent that such securities are characterized as debt for purposes of determining the Fund's status as a "bond investment trust" under the Income Tax Law of Japan. There can be no assurance that the Fund will be able to invest in such preferred securities. Notwithstanding the foregoing restriction, the Fund may invest in asset-backed, hybrid and structured bonds and notes. These investments may entail significant risks that are not associated with a similar investment in a traditional debt instrument. The risks of a particular investment of this type will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the interest rate or return is linked, which may include equity securities. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. 3 INVESTMENT RISKS Any investment carries with it some level of risk that generally reflects its potential for reward. The Investment Management Company pursues the Funds goal by investing mainly in lower-rated bonds. The Investment Management Company will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding 25 whether to buy or sell investments. A description of the risks associated with the Fund's main investment strategies follows. Interest rate risk : The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instrument's value usually will not affect the amount of interest income paid to the Fund, but will affect the value of the Fund's shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem their securities before their maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, the Investment Management Company might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Premium investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. Credit risk : Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. The Investment Management Company invests mostly in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by any nationally recognized securities rating agency rating such investments, or are unrated investments that the Investment Management Company believes are of comparable quality. The Investment Management Company may invest up to 15% of the Funds total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments, including investments in the lowest rating category of the rating agency, and unrated investments that the Investment Management Company believes are of comparable quality. The Investment Management Company will not necessarily sell an investment if its rating is reduced after the Investment Management Company buys it. Investments rated below BBB or its equivalent are below investment grade This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for the Investment Management Company to sell the investments at prices approximating the values the Investment Management Company had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for the Fund to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. 26 Credit ratings are based largely on the issuers historical financial condition and the rating agencies' investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuers current financial condition, and does not reflect an assessment of an investment's volatility or liquidity. Although the Investment Management Company considers credit ratings in making investment decisions, the Investment Management Company performs its own investment analysis and does not rely only on ratings assigned by the rating agencies. The Investment Management Companys success in achieving the Funds investment objective may depend more on the Investment Management Companys own credit analysis when it buys lower quality bonds than when it buys higher quality bonds. The Investment Management Company may have to participate in legal proceedings involving the issuer. This could increase the Fund's operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. Management structure for the risks : The Fund builds risk management into the investment process. The Fund identifies areas of potential risk and then puts the policies, procedures and controls in place - including oversight by an Investment Committee at the Investment Management Company - to actively manage those risks. Policy on excessive short-term trading (For U.S. Investors): Risks of excessive short-term trading. Excessive short-term trading activity may reduce the Funds performance and harm all fund shareholders by interfering with portfolio management, increasing the Funds expenses and diluting the Funds net asset value. Depending on the size and frequency of short-term trades in the Funds shares, the Fund may experience increased cash volatility, which could require the Fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold. The need to execute additional portfolio transactions due to these cash flows may also increase the Funds brokerage and administrative costs and, for investors in taxable accounts, may increase the taxable distributions received from the Fund. When the Fund invests in non-U.S. securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of the Funds investments that result from events occurring after the close of the non-U.S. markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which the Fund determines its net asset value. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. Because the Fund invests in securities that may trade infrequently or may be more difficult to value, such as lower-rated bonds, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the Funds investments. In addition, the market for lower-rated bonds may at times show market momentum, in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals 27 of the issuer. Short-term traders may seek to capture this momentum by trading frequently in the Funds shares, which will reduce the Funds performance and may dilute the interests of other shareholders. Because lower-rated debt may be less liquid than higher-rated debt, the Fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if the Fund holds other types of less liquid securities. Fund policies. In order to protect the interests of long-term shareholders of the Fund, the Investment Management Company and the Funds Trustees have adopted policies and procedures intended to discourage excessive short-term trading. The Fund seeks to discourage excessive short-term trading by imposing short-term trading fees on U.S. investors (though not currently on investors in Japan) and using fair value pricing procedures to value investments under some circumstances. In addition, the Investment Management Company monitors activity in shareholder accounts about which it possesses the necessary information in order to detect excessive short-term trading patterns and takes steps to deter excessive short-term traders. Short-term trading fee. The Fund will impose a short-term trading fee of 1.00% of the total redemption amount (calculated at market value) if investors sell or exchange their shares after holding them for 90 days or less (including if investors purchased the shares by exchange). The short-term trading fee is paid directly to the Fund and is designed to offset brokerage commissions, market impact and other costs associated with short-term trading. The short-term trading fee will not apply in certain circumstances, such as redemptions in the event of shareholder death or post-purchase disability, redemptions from certain omnibus accounts, redemptions made as part of a systematic withdrawal plan, and redemptions in connection with periodic portfolio rebalancings of certain wrap accounts or automatic rebalancing arrangements entered into by Putnam Retail Management and a dealer. The fee will not apply to shares sold or exchanged by a Section 529 college savings plan or a Putnam fund-of-funds, or to redemptions for the purpose of paying benefits pursuant to tax-qualified retirement plans. In addition, for investors in defined contribution plans administered by Putnam or a Putnam affiliate, the short-term trading fee applies only to exchanges of shares purchased by exchange, and will not apply to redemptions to pay distributions or loans from such plans, redemptions of shares purchased directly with contributions by a plan participant or sponsor and redemptions of shares purchased in connection with loan repayments. These exceptions may also apply to defined contribution plans administered by third parties that assess the Funds short-term trading fee. For purposes of determining whether the short-term trading fee applies, the shares that were held the longest will be redeemed first. Some financial intermediaries, retirement plan sponsors or recordkeepers that hold omnibus accounts with the Fund are currently unable or unwilling to assess the Funds short-term trading fee. Some of these firms use different systems or criteria to assess fees that are currently higher than, and in some cases in addition to, the Funds short-term trading fee. Account Monitoring. Compliance Department of the Investment Management Company currently uses multiple reporting tools to monitor activity in retail customer accounts for which Putnam Investor Services maintains records. This review is based on the Funds internal parameters for detecting excessive short-term trading, which consider the number of round trip transactions above a specified dollar amount within a specified period of time. These 28 parameters may change from time to time. If a monitored account engages in short-term trading that the Investment Management Company or the Fund considers to be excessive or inappropriate, the Investment Management Company will issue the investor and his or her financial intermediary involved in the activity, if any, a written warning. Continued excessive short-term trading activity by an investor or intermediary that has received a warning may lead to the termination of the exchange privilege. The Fund also reserves the right to terminate the exchange privilege without a warning. In addition, the Investment Management Company will also communicate instances of excessive short-term trading to the compliance staff of an investors broker, if one is identified. Account Restrictions. In addition to enforcing these exchange parameters, the Investment Management Company and the Fund reserve the right to reject or restrict purchases or exchanges for any reason. The Investment Management Company or the Fund may determine that an investors trading activity is excessive or otherwise potentially harmful based on various factors, including an investors or financial intermediarys trading history in the Fund, other Putnam funds or other investment products, and may aggregate activity in multiple accounts under common ownership or control. If the Fund identifies an investor or intermediary as a potential excessive trader, it may, among other things, require further trades to be submitted by mail rather than by phone or over the Internet, impose limitations on the amount, number, or frequency of future purchases or exchanges, or temporarily or permanently bar the investor or intermediary from investing in the Fund or other Putnam funds. The Fund may take these steps in its discretion even if the investors activity may not have been detected by the Funds current monitoring parameters. Limitations on the Funds policies. There is no guarantee that the Fund will be able to detect excessive short-term trading in all accounts. For example, The Investment Management Company currently does not have access to sufficient information to identify each investors trading history, and in certain circumstances there are operational or technological constraints on its ability to enforce the Funds policies. In addition, even when The Investment Management Company has sufficient information, its detection methods may not capture all excessive short-term trading. In particular, many purchase, redemption and exchange orders are received from financial intermediaries that hold omnibus accounts with the Fund. Omnibus accounts, in which shares are held in the name of an intermediary on behalf of multiple beneficial owners, are a common form of holding shares among retirement plans and financial intermediaries such as brokers, advisers and third-party administrators. The Fund is generally not able to identify trading by a particular beneficial owner within an omnibus account, which makes it difficult or impossible to determine if a particular shareholder is engaging in excessive short-term trading. The Investment Management Company monitors aggregate cash flows in omnibus accounts on an ongoing basis. If high cash flows or other information indicate that excessive short-term trading may be taking place, The Investment Management Company will contact the financial intermediary, plan sponsor or recordkeeper that maintains accounts for the underlying beneficial owner and attempt to identify and remedy any excessive trading. However, the Funds ability to monitor and deter excessive short-term traders in omnibus accounts ultimately depends on the capabilities and cooperation of these third-party financial firms. The Funds policies on exchanges may also be modified for accounts held by certain retirement plans to 29 conform to plan exchange limits or Department of Labor requirements. A financial intermediary or plan sponsor may impose different or additional limits on short-term trading. 4 HANDLING FEES, ETC. AND TAXES (1) Sales Charge: Sales charge in Japan is 3.25% (3.4125% inclusive of 5% Japanese consumption tax) of the subscription amount. Please refer to "Part III. DETAILED INFORMATION CONCERNING THE FUND, II. Procedures, etc., 1. Procedures for Sales of Shares, Etc." hereof. (2) Repurchase Charge: Shareholders in Japan are not subject to a contingent deferred sales charge for the redemption of class M shares. Please refer to "Part III. INFORMATION CONCERNING THE FUND, II. Procedures, etc., 2. Procedures for Repurchase of Shares, Etc." hereof. (3) Management Fee, etc.: A. Management Fees: Under a Management Contract dated March 20, 1997, the Fund pays a quarterly fee to the Investment Management Company based on the average net assets of the Fund, as determined at the close of each business day during the quarter, at the annual rate of 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% of any excess thereafter. Pursuant to the terms of the Sub-Management Agreement between the Investment Management Company and Putnam Investments Limited as the Sub-Investment Management Company (PIL), the Investment Management Company (and not the Fund) pays a quarterly sub-management fee to PIL for its services at the annual rate of 0.40% of the average aggregate net asset value of the portion of the Fund, if any, managed by PIL from time to time. For the past three fiscal years, pursuant to the Management Contract, the Fund incurred the following fees. Fiscal year Management fee Amount of Amount management fee paid management would have been without fee waived expense limitation 2006 $ 5,676,755 $ 22,186 $ 5,698,941 2005 $ 6,841,749 $ 31,665 $ 6,873,414 2004 $ 7,912,985 $ 30,667 $ 7,943,652 Fee waivers for investments in affiliated fund. The Fund invests a portion of its assets in Putnam Prime Money Market Fund. In connection with such investment, 30 management fees paid by the Fund are reduced by an amount equal to the management and administrative services fees paid by Putnam Prime Money Market Fund with respect to assets invested by the Fund in Putnam Prime Money Market Fund. The following table shows management fees waived by Putnam Management in respect of such investments during the fiscal periods indicated: Amount of management fee Fiscal Year waived 2006 $22,186 2005 $31,665 2004 $30,667 The Fund placed no transactions with brokers and dealers during the most recent fiscal year to recognize research services received by the Investment Management Company and its affiliates. B. Custodian Fees and Charges of the Investor Servicing Agent: The Custodian is entitled to receive, out of the assets of the Fund, reasonable compensation for its services and expenses as Custodian, as agreed to from time to time between the Fund and the Custodian. Effective January 1, 2007, the Fund retained State Street Bank and Trust Company, 2 Avenue de Lafayette, Boston, Massachusetts 02111, as its custodian. PFTC, the Fund's previous custodian, is managing the transfer of the Fund's assets to State Street. This transfer is expected to be completed during the first half of 2007. State Street is responsible for safeguarding and controlling the Fund's cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the Fund's investments, serving as the Fund's foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the Fund and performing other administrative duties. State Street does not determine the investment policies of the Fund or decide which securities the Fund will buy or sell. State Street has a lien on the Fund's assets to secure charges and advances made by it. PFTC will remain custodian with respect to fund assets until the assets are transferred, performing similar services to those described for State Street. PFTC may employ one or more sub-custodians in fulfilling its responsibilities. The Fund pays State Street and PFTC and annual fee based on the Fund's assets held with each of them and on securities transactions processed by each of them and reimburses them for certain out-of-pocket expenses. In addition to the fees the Fund pays to PFTC for providing custody services, the Fund will make additional payments to PFTC in 2007 for managing the transition of custody services from PFTC to State Street and for providing oversight services. The Fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The Fund also has an offset arrangement that may reduce the Fund's custody fee based on the amount of cash maintained by its custodian. 31 The Fund will pay to Putnam Investor Services, a division of Putnam Fiduciary Trust Co., the Funds Investor Servicing Agent, such fee, out of the assets of the Fund, as is mutually agreed upon in writing from time to time, in the amount, at the time and in the manner of payment mutually agreed. During the 2006 fiscal year, the Fund incurred $701,060 and $188,244, respectively, in fees and out-of-pocket expenses for investor servicing and custody services provided by Putnam Fiduciary Trust Company. C. Fee under Class M Distribution Plan: The Class M distribution plan provides for payments by the Fund to Putnam Retail Management, Limited Partnership at the annual rate of up to 1.00% of average net assets attributable to Class M shares. The Trustees currently limit payments under the Class M distribution plan to the annual rate of 0.50% of such assets. Because these fees are paid out of the Funds assets on an ongoing basis, they will increase the cost of investment. Payments under the plan are intended to compensate Putnam Retail Management, Limited Partnership for services provided and expenses incurred by it as principal underwriter of Fund shares, including the payments to dealers mentioned below. To compensate MUS and other dealers further for services provided in connection with the sale of Class M shares and the maintenance of shareholder accounts, Putnam Retail Management, Limited Partnership makes quarterly payments to MUS and such other dealers. The payments are based on the average net asset value of Class M shares attributable to shareholders for whom MUS and other dealers are designated as the dealer of record. Putnam Retail Management, Limited Partnership makes the payments at an annual rate of 0.25% of such average net asset value of Class M shares. Putnam Retail Management, Limited Partnership also pays to MUS and other dealers, as additional compensation with respect to the sale of Class M shares, 0.15% of such average net asset value of Class M shares. For Class M shares, the total annual payment to MUS and other dealers equals 0.40% of such average net asset value. Putnam Retail Management, Limited Partnership makes quarterly payments to qualifying dealers. For the fiscal year ended on November 30, 2006, the Fund paid fees under the Fund's distribution plan of $1,953,046 for the Class M shares. (4) Other Expenses: The Fund pays all of its expenses not assumed by the Investment Management Company with respect to its management services. In addition to the investment management, distribution plan fees, investor servicing agent expenses and custodian expenses discussed herein, the principal expenses that the Fund is expected to pay include, but are not limited to, fees and expenses of certain of its Trustees; fees of its independent auditors and legal counsel; fees payable to government agencies, including registration and qualification fees attributable to the 32 Fund and its shares under federal and state securities laws; and certain extraordinary expenses. In addition, each class will pay all of the expenses attributable to it. The Fund also pays its brokerage commissions, interest charges and taxes. Portfolio transactions and portfolio turnover rate. The Funds daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in Funds total return but not in the Total Annual Operating Expenses. The Fund made no payments in brokerage commissions during the last fiscal year. Because different types of funds use different trading procedures, Investors should exercise caution in comparing brokerage commissions for different types of funds. For example, while brokerage commissions represent one component of the Fund's transaction costs, they do not reflect any undisclosed amount of profit or "mark-up" included in the price paid by the Fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the Fund's purchase and sale transactions may change the market price for an investment (the "market impact"). Another factor in transaction costs is the Fund's portfolio turnover rate, which measures how frequently the Fund buys and sells investments. A portfolio turnover of 100%, for example, would mean that the Fund sold and replaced securities valued at 100% of the Funds assets within a one-year period. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transactions costs, which may detract from performance. The Funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. The Fund's portfolio turnover rate for the past five fiscal years compared with the average turnover rate for the Fund's Lipper category was as follows. Turnover Comparison 2006 2005 2004 2003 2002 Putnam High Yield 46% 33% 53% 79% 60% Advantage Fund Lipper High Current Yield 83% 73% 95% 98% 99% Funds category average* * Average portfolio turnover rate of funds viewed by Lipper Inc. as having the same investment classification or objective as the Fund. The Lipper category average portfolio turnover rate is calculated using the portfolio turnover rate for the fiscal year end of each fund in the Lipper category. Fiscal years may vary across funds in the Lipper category, which may limit the comparability of the Funds portfolio turnover rate to the Lipper average. Comparative data for the last fiscal year is based on information available as of December 31, 2006. Portfolio holdings. For information on the Fund's portfolio, you may visit the Putnam Investments website, www.putnam.com/individual, where the Fund's top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the Fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information. 33 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of Fund business. Subject to such policies as the Trustees may determine, the Investment Management Company furnishes a continuing investment program for the Fund and makes investment decisions on its behalf. Subject to the control of the Trustees, the Investment Management Company also manages the Funds other affairs and business. The table below shows the value of each Trustees holdings in the Fund and in all of the Putnam funds as of December 31, 2006: Dollar range of Putnam High Aggregate dollar range of shares Name of Trustee Yield Advantage Fund shares held in all of the Putnam funds owned overseen by Trustee Jameson A. Baxter $10,001-$50,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Myra R. Drucker $1-$10,000 over $100,000 John A. Hill $1-$10,000 over $100,000 Paul L. Joskow $10,001-$50,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $50,001-$100,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 Richard B. Worley $1-$10,000 over $100,000 *Charles E. Haldeman, Jr. $1-$10,000 over $100,000 *George Putnam, III $10,001-$50,000 over $100,000 * Trustees who are or may be deemed to be "interested persons" (as defined in the Investment Company Act of 1940) of the Fund, Putnam Management, Putnam Retail Management Limited Partnership ("Putnam Retail Management") or Marsh & McLennan Companies, Inc., the parent company of Putnam Investments and its affiliated companies. Messrs. Putnam, III and Haldeman are deemed "interested persons" by virtue of their positions as officers of the Fund, Putnam Management or Putnam Retail Management or as shareholders of Marsh & McLennan Companies, Inc. Mr. Haldeman is the President and Chief Executive Officer of Putnam Investments. Mr. Putnam, III is the President of the Fund and each of the other Putnam funds. The balance of the Trustees are not "interested persons." Each independent Trustee of the Fund receives an annual retainer fee and additional fees for each Trustees meeting attended, for attendance at industry seminars and for certain compliance-related services. Independent Trustees who serve on board committees receive additional fees for attendance at certain committee meetings and for special services rendered in that connection. Independent Trustees also are reimbursed for costs incurred in connection with their services, including costs of travel, seminars and educational materials. All of the current independent Trustees of the Fund are Trustees of all the Putnam funds and receive fees for their services. Mr. Putnam also receives the foregoing fees for his services as Trustee. 34 The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the Fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least three business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met during the Funds fiscal year, are shown in the table below: Audit and Compliance Committee* 19 Board Policy and Nominating Committee 12 Brokerage Committee** 6 Contract Committee 15 Distributions Committee 11 Executive Committee 1 Investment Oversight Committees 38 Marketing Committee*** 15 Pricing Committee* 19 Shareholder Communications and Relations Committee*** 15 Investment Process Committee**** - * Effective January 2006, the responsibilities of the Audit and Pricing Committee were divided between two separate committees, the Audit and Compliance Committee and the Pricing Committee. The number of meetings shown for each separate committee represents the number of meetings held during the Funds last fiscal year by the combined Audit and Pricing Committee prior to the formation of the new committees. ** Effective January 2006, the Brokerage and Custody Committee was renamed the Brokerage Committee. *** Effective January 2006, the responsibilities of the Communication, Service and Marketing Committee were divided between two separate committees, the Marketing Committee and the Shareholder Communications and Relations Committee. The number of meetings shown for each separate committee also includes the number of meetings held during the Funds last fiscal year by the combined Communication, Service and Marketing Committee prior to the formation of the new committees. **** The Investment Process Committee began meeting in January 2006. The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the Fund for fiscal 2006 and the fees paid to each Trustee by all of the Putnam funds during calendar year 2006: 35 Aggregate Pension or Estimated Total Trustees/Year compensation retirement annual compensation from the benefits accrued benefits from from all Fund as part of Fund all Putnam Putnam expenses funds upon funds retirement Jameson A. Baxter/1994(3) $2,472 $879 $110,500 $290,000 Charles B. Curtis/2001 $2,407 $1,269 $113,900 $300,000 Myra R. Drucker/2004(3) $2,347 $0 n/a $290,000 Charles E. Haldeman Jr./2004 $0 $0 n/a $0 John A. Hill/1985(3)(4) $3,202 $1,208 $161,700 $421,419 Paul L. Joskow/1997(3) $2,422 $765 $113,400 $295,000 Elizabeth T. Kennan/1992(3) $2,496 $1,111 $108,000 $300,000 Kenneth R. Leibler/2006(5) $407 $0 n/a $77,500 John H. Mullin, III/1997(3)(6) $1,408 $978 $107,400 $155,000 Robert E. Patterson/1984 $2,453 $673 $106,500 $300,000 George Putnam, III/1984(4) $2,612 $612 $130,300 $320,000 W. Thomas Stephens/1997(3) $2,340 $931 $107,100 $290,000 Richard B. Worley/2004 $2,411 $0 n/a $300,000 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. For Mr. Mullin, the annual benefits equal the actual benefits he is currently receiving under the Retirement Plan for Trustees of the Putnam funds. (2) As of December 31, 2006, there were 107 funds in the Putnam family. For Mr. Hill, amounts shown also include compensation for service as Chairman of TH Lee, Putnam Emerging Opportunities Portfolio, a closed-end fund advised by an affiliate of Putnam Management. (3) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of November 30, 2006, the total amounts of deferred compensation payable by the Fund, including income earned on such amounts, to certain Trustees were: Ms. Baxter -$12,001; Ms. Drucker - $1,024; Mr. Hill - $54,652; Dr. Joskow - $14,267; Dr. Kennan - $1,106; Mr.
